McGrath, J.
I concur in the views expressed by Mr. Justice Montgomery as to the constitutionality of the act in question. ■ . .
Respecting the enactment of the law, I. do not regard *105it as important whether the supplement referred to is or is not to be treated as a part of the House Journal. If regarded as a part of the journal, in the absence of anything upon the face of the journal pointing away from that print of the bill, the presumption would be that it was the print acted upon; but if it affirmatively appears from the journal that the action of the House was not aimed at that print, but was directed to some other print, the supplement print has no more weight than any other print ordered by the House, whether printed in the journal or elsewhere, for the convenience of the House.
The bill was originally ordered printed for the use of the committee. House Jour. 1246. The committee reported a substitute on June 19, which was also printed for the use of the House. Id. 2050. This print was known as “ Substituted for House Bill No. 178 (File No. 340).” On June 29, after it was again reported, it was •ordered printed as a supplement to the journal. Hence, we have three distinct prints of the pending bill, two of which were presumably in the usual form of printed bills, with numbered lines and wide spaces between the lines, and the other printed in double columns on daily journal size paper, without numbering of lines, and with ordinary spacing. On June 29, “Mr. Doremus moved that the bill be laid on the table, and ordered printed as a supplement in to-day’s journal.” Prior to this time the .several prints of the bill had been considered in committee, reported with amendments, and had been considered in committee of the whole. In the supplement the print was entitled, “Substitute for Senate Bill No. 178.” On June 30, “Mr. Doremus moved that House substitute for Senate bill No. 178, entitled,” etc., be taken from the table, and on motion by same party said bill was again laid upon the table. It is significant that in this *106instance Mr. Doremus, who had charge of this legislation, referred to this print as “House substitute for Senate bill No. 178," and that in no other instance is there any evidence upon the journal that this print was again before the House. It is significant, too, that at this time this bill was read a third time, and that subsequently, on July 1, the bill then taken up and passed was also read “ a third time."
On July 1, on motion of Mr. Doremus, House substitute bill No. 178 (file No. 340), was taken from the table and put upon its passage. A large number of amendments were offered by Messrs. Doremus, Dafoe, Connor, and Richardson:
1. To strike out of line 9 of section 11 the words “to-hire," and insert, etc. Line 9 uf section 11 of the supplement print is as follows: “Procuring any such property to be manufactured upon contract shall be."
2. By adding to section 11, line 33, after the word “assessment," the words, etc. Line 33 of section 11 reads thus: “Any shed, shall not be deemed in transit, but shall be assessed to the."
3. To insert in line 12 of section 15, after the word “properly," the words, etc. Line 12 of section 15 reads as follows: “The quantity of land comprised in any town, city, or village."
4. To insert in line 1 of section 33, after the word “time,” the words, etc., and to insert in line 10 of section 33, after the word “necessary,” the words, etc. There is no such word as “time" in the first 10 lines of section 33, and no such word as “necessary" in the-tenth line.
5. To strike out of line 40 of section 34 the word “assessment," and insert, etc. Line 40 of section 34 reads: “Collected as hereinafter provided, and shall give his receipt therefor. The."
6. To strike out of line 5 of section 38 the word “ a;" but line 5 of section 3.8 contains no such word.
7. To strike out of lines 8 and 9 of section 38 certain words; but the words do not occur in lines 8 and 9, and do occur in lines 9 and 10.
*1078. To insert in line 18 of section 40, after the word “lien," certain words; but the word “lien" does not-occur in line 18, but does occur in line 20.
9. To insert in line 7 of section 48, after the words “and the;" but no such words are contained in line 7.
10. To insert in line 3 of section 48, after the words’ “ State and;” but line 3 has no suGh words.
11. To strike out all of section 48 between the words-“each year" in line 15; but line 15 contains no such words.
12. To insert in line 17 of section 55, after the words-“sold for the,” etc.; but line 17 of section 55 contains no such words.
13. To strike out of line 21 of section 60 the words-“Auditor General," and insert, etc.; but the words-“Auditor General" do not occur in line 21 of section 60.
14. To strike out of section 71, commencing with the word “shall," in line 5, etc.; but the part stricken out. commences in line 6.
15. To strike out lines 9 to 23, inclusive, of section 71; but the part actually stricken out includes 14 other-lines which appear in the supplement. The journal' strikes out 15 lines, whereas 39 lines, as they appear in-the supplement, were actually stricken out.
It does not appear that the bill was considered in committee or in committee of the whole after it was ordered printed in the supplement. The California mortgage tax system, and the county system for the collection of delinquent taxes, refer to provisions which at the time-were already incorporated in the bill, as indicated by the resolutions themselves. House Jour. 2167, 2168. The supplement print, however, contains sections 43, 44, 64, 65, 66, 67, 68, and 69, which do not appear in the law as published, and sections 20, 21, 51, 63, 67, 74, 75, 76a, 78, 79, 81a, 815, and 82, contained in the law, do not appear-in the supplemental punt; and nowhere does the journal, after the print was ordered in the supplement to the-journal on June 29, refer to any amendment striking out-either óf the sections 43 to 69 above named, or to the incorporation of sections 20 to 82, inclusive, above *108named, either by number or matter; nor does the journal, .after the supplemental print was ordered, contain any intimation that the bill was referred to or reported by .any committee, or that it waB considered in committee of the whole. The journal does show, however, that at the same morning session at which the amendments referred to were adopted the bill was read the third time .as amended, and passed (House Jour. 2203); that it went to the Senate, and was there passed with amendments, .and the amendments were afterwards concurred in by the House (Id. 2242, 2243); and that afterwards the committee on engrossment and enrollment reported as correctly •enrolled, signed, and presented to the Governor, House bill No. 178 (file No. '340), being an act, etc. (House ■Jour. 2285). The journal nowhere intimates that this print of the bill was before the House for amendment •or adoption, nor does it show that a single amendment was directed to or aimed at it, but the journal conclusively shows that some one of the other prints was before “the House; and, this fact appearing, it must be presumed, I submit, that it was such other print that was finally read the third time, put upon its passage, and passed.
It cannot be presumed that four different members •of the House, each offering amendments, had before them this supplemental print, when every amendment that was offered refers to some other print of the bill. The ■supplement print contained no numbered lines. The numbered lines appeared only in the other prints of the bill, which existed before the print. was ordered in the ■supplement to the journal. If either of the four members offering amendments had before him a copy of the bill which was being considered by the House, in which the lines were numbered, he must have had a copy previously made. If the clerk had a copy in which the lines were numbered, he too must have had a copy of *109some other print. If the members had a copy in which the lines were numbered, they too must have had a copy of some previous print. It must be recollected that each of the other prints, having numbered lines and wide-spaces between the lines, were, when printed, distributed to the members, and each member of the House had before him a file of the bills which had been ordered printed by the House.
It will not do to say that this supplement print received-certain amendments which appear upon the journal; for none of the 16 amendments above referred to are directed to or aimed at the said print, and none of the other amendments offered necessarily refer to said printed copy. There is not a figure, line, or sentence in the journal of' July 1 that necessarily refers to the print contained in the journal supplement. On the other hand, the 16 motions to amend, enumerated above, refer to som& other print which was then before the House, in the hands of the members offering amendments, before the-clerk, and understood by the members of the House generally. The House had the undoubted right to disregard this print in the supplement. So far as we know, it may have been incorrectly printed. Some other copy than that intended may have been printed. The House had a clear right to discard this print for any reason,, and to take up either of the other prints. They had been presented, referred to the committee, reported with amendments, and considered in committee of the whole. No House rule or parliamentary precedent can be invoked to defeat legislation. Every amendment offered can be-found in the act as passed in its proper place, with the proper context. Sixteen of the amendments offered cannot be associated with the supplemental print without doing violence to the express language of the journal. If the validity of the act passed is to be tested by *110this print, then the law is defective, not simply because it •does not contain the clause relating to agreements for the payment of the tax by mortgagors, but for the additional reason that sections 43, 44, 64, 65, 66, 67, 68, and ■69 of the supplemental print are not contained in the law, and sections 20, 21, 51, 63, 67, 74, 75, 76a, 78, 79, 81 a, 815, and 82 are contained in the law, and are not ■contained in the supplement. If a portion of section 17 was surreptitously stricken out, then why have not the • sections above named, from 43 to 69, inclusive, been surreptitiously eliminated, and why have not the other sections, 20 to 82, inclusive, been surreptitiously interpolated? It must be clear to every one who examines the matter carefully that the House had before it some copy •of the bill, other than the bill printed in the supplement, — some copy that had been amended by the substitution of the sections appearing in the law, which do not appear in the supplement print, and by striking out, if ever in, the sections which appear in the supplement print and do not appear in the law, — some copy in which section 17 had been amended. Thus is explained every word in the act, and every word in the journal which records the action of the House.
It being clear that some copy of the bill other than the supplement print was before the House when the •amendments were offered, the natural presumption is that the House kept that copy in sight, and that this is the same copy that was read a third time and passed. The committee on engrossment and enrollment report the bill “as correctly enrolled, signed, and presented to •the Governor,” and the Governor approves the bill so ■engrossed and enrolled. The passage of the act intervened between amendments and enrollment. The same theory, .and the only theory, that explains the journal entries when the bill was before the House for amendment, *111accounts for the bill as passed and enrolled. Any other theory renders senseless and nugatory 16 amendments which appear upon the face of the journal, emasculates -both supplemental print and act, and makes a dupe of the Governor, dolts of the members of the Legislature, and knaves of the members of the committee on engrossment and enrollment, and the clerk of the House.